925 F.2d 1456Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jesse Wilson JEFFRESS, t/a Moses Residential Home, t/a MosesLife Insurance Association, Trustee in Res ofMoses Nursing Home, Incorporated,Plaintiff-Appellant,v.TITIUS AND SEIUS, Public Officials of the State of Virginia,Edwin B. Baker, Commonwealth's Attorney, County ofCharlotte, State of Virginia, Gordon Ragland, Director,Charlotte County Department of Social Services, Defendants-Appellees,andBoard of Supervisors for the County of Charlotte, Treasurerfor the County of Charlotte, County Administrator for theCounty of Charlotte, First State Bank, Jack Petrie, DistrictDirector, Richmond District Office, Internal RevenueService, Lawrence D. Wilder, Governor, Defendants.
No. 90-2173.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 30, 1990.Decided Jan. 22, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-90-256-R)
Jessee Wilson Jeffress, appellant pro se.
Thomas James Czelusta, Assistant Attorney General, Charles F. Midkiff, Regina Maria Policano, Midkiff & Hiner, P.C., Richmond, Va., Margaret Ann Dean Moncure, Charlotte Courthouse, Va., for appellees.
W.D.Va., 756 F.Supp. 255
AFFIRMED.
Before WILKINSON, WILKINS and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Jesse Wilson Jeffress appeals from the district court's order dismissing his case filed pursuant to 15 U.S.C. Sec. 1.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court, Jeffress v. Titius and Seius, CA-90-0256-R (W.D.Va. June 26, 1990), and deny motions filed by appellant and appellees on appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.